Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-13-00026-CV

                                       IN RE Richard PAYNE

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 23, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 14, 2013, Relator Richard Payne filed a petition for writ of mandamus,

complaining the trial court has failed to rule on his “Motion for Leave to Proceed In Forma

Pauperis.” Payne, however, has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a);

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Payne has failed to

provide us with a record to support his claims. Accordingly, Payne’s petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 11-12-00309-CVK, styled Richard Payne v. Brad Livingston, et al.,
pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Stella Saxon presiding.